DETAILED ACTION
Applicant’s reply, filed 27 December 2021 in response to the non-final Office action mailed 27 September 2021, has been fully considered. As per Applicant’s filed claim amendments claims 57-64 and 67 are pending under examination, wherein: claims 57 and 64 have been amended, claims 58-63 and 67 are as previously presented, and claims 1-56 and 65-66 have been cancelled by this and/or previous amendment(s). 

Claim Objections
Claim 61 is objected to because of the following informalities:  “2 m2/g” should instead be --2 m2/g--.  Appropriate correction is required.
Claim 64 is objected to because of the following informalities:  “ranges from” should instead be --comprises from--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 67 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 67, the recitation of “other polymer additive or processing aid” renders the claim indefinite as the metes and bounds of what constitutes “other” cannot be determined. 

Allowable Subject Matter
Claims 57-60 and 62-63 are allowed over the prior art of record.
Claims 61 and 64 would be allowable if rewritten to overcome the objections, set forth in this Office action pertaining to outstanding formal matters (MPEP 707.07(a)).
Claim 67 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Amendment/Argument
	The 35 U.S.C. 103 rejection of claims 57-67 as unpatentable over Shoji et al. (US PGPub 2011/0224385) is withdrawn as a result of Applicant’s filed claim amendments. Note this communication is non-final as the objections and 35 U.S.C. 112(b) rejections set forth above are not the result of Applicant’s claim amendments. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767